UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

 CHEMICAL WEAPONS WORKING
 GROUP, et al.,

                Plaintiffs,
                    v.

 UNITED STATES DEPARTMENT OF
 DEFENSE, and UNITED STATES ARMY,
                                                  Civil Action No. 03-00645 (RKE)
                Defendants,

                and

 EG&G Defense Materials, Inc.,

                Defendant-Intervenor.



                                  MEMORANDUM OPINION
                                     (August 19, 2009)

       Plaintiffs Chemical Weapons Working Group, et al. (“plaintiffs”)1 commenced this

action, pursuant to the National Environmental Policy Act, 42 U.S.C. § 4332 (2000) (“NEPA”),

to challenge the United States Army’s (“Army”) plan to destroy by incineration, at storage sites

around the country, chemical weapons made during and after World War II (the “Plan” or

“Army’s Disposal Plan”). Plaintiffs’ claims relate to four incineration facilities located at:

Anniston, Alabama; Pine Bluff, Arkansas; Tooele, Utah; and Umatilla, Oregon (collectively, the




       1
              Plaintiffs are a group of “twenty local, regional, and national organizations
concerned about the Army’s plans to dispose of stockpiles of munitions [at sites] containing
chemical warfare agents” through an incineration process. Pls.’ Mem. Supp. Mot. Summ. J.,
Docket No. [28], 2.
“Challenged Sites”).2 In their complaint, plaintiffs allege that defendants violated NEPA by

failing to provide a supplemental analysis reflecting new alternative destruction technologies that

could be used at the Challenged Sites.3 Plaintiffs seek declaratory and injunctive relief, citing

violations of NEPA and the Administrative Procedure Act, 5 U.S.C. § 701 (“APA”).

Defendants, the United States Army and Department of Defense (“defendants”) move for

summary judgment and plaintiffs cross-move for summary judgment, pursuant to Federal Rule



       2
                 There are eight facilities where the destruction of chemical agents takes place: (1)
Aberdeen, Maryland; (2) Blue Grass, Kentucky; (3) Newport, Indiana; (4) Pueblo, Colorado; (5)
Pine Bluff, Arkansas; (6) Tooele, Utah; (7) Umatilla, Oregon; and (8) Anniston, Alabama. The
first four sites contain only one type of chemical agent stored in ton containers, while the latter
four – the Challenged Sites – also contain “rockets, artillery shells and other explosive munitions
that contain chemical agent.” Fed. Defs.’ Mem. Supp. Mot. Summ. J. on All Claims, Docket No.
[26], 4. Plaintiffs’ claims only relate to the latter four sites, contending that at these sites
“[s]ignificant new information pertaining to alternatives and the impacts of incineration ha[ve]
been ignored or improperly downplayed by the [d]efendants.” Pls.’ Mem. Supp. Mot. Summ. J.,
Docket No. [28], 24.
       3
                On August 4, 2003, plaintiffs filed a motion for a temporary restraining order that
would have barred the Anniston facility from beginning incineration operations. Judge Thomas
Penfield Jackson denied both motions and plaintiffs’ motion for a preliminary injunction on
August 8, 2003. Chem. Weapons Working Group v. United States Dep’t of Def., Civil Action
No. 03-CV-00645 (Aug. 8, 2003) , Docket No. [12]. Since that time, the parties have been
engaged in settlement negotiations. See Chem. Weapons Working Group v. United States Dep’t
of Def., Civil Action No. 03-CV-00645 (Apr. 18, 2005) , Docket No. [45] (order granting motion
to stay proceedings); Chem. Weapons Working Group v. United States Dep’t of Def., Civil
Action No. 03-CV-00645 (July 19, 2005) , Docket No. [47] (same); Chem. Weapons Working
Group v. United States Dep’t of Def., Civil Action No. 03-CV-00645 (Sept. 29, 2005), Docket
No. [49] (same); Chem. Weapons Working Group v. United States Dep’t of Def., Civil Action
No. 03-CV-00645 (Nov. 22, 2005) , Docket No. [51] (same). The parties were unable to reach
settlement. See Chem. Weapons Working Group v. United States Dep’t of Def., Civil Action No.
03-CV-00645 (Feb. 21, 2006) , Docket No. [52] 2 (fifth joint status report). In addition, plaintiffs
requested and were granted leave to supplement the record, and the parties’ supplemental
briefing concluded on March 7, 2008. See Defs.’ Suppl. Mem. Supp. Mot. Summ. J., Docket
No. [104]; Pls.’ Suppl. Mem. Supp. Mot. Summ. J., Docket No. [92]; Suppl. Mem. Supp.
EG&G’s Mot. Summ. J., Docket No. [103]. Oral argument took place on February 25, 2009.

                                                 2
of Civil Procedure 56(c). See Fed. Defs.’ Mem. Supp. Mot. Summ. J. on All Claims, Docket No.

[26], (“Defs.’ Mem.”); Pls.’ Mem. Supp. Mot. Summ. J., Docket No. [28], (“Pls.’ Mem.”). In

addition, defendant-intervenor EG&G Defense Materials, Inc. (“EG&G” or “defendant-

intervenor”) moves for summary judgment. See EG&G Defense Materials, Inc.’s Mem. Supp.

Mot. Summ. J., Docket No. [30], (“Def.-Int.’s Mem.”). Jurisdiction lies pursuant to 28 U.S.C.

§ 1331. For the reasons set forth below, the court grants defendants’ and defendant-intervenor’s

motions for summary judgment and denies plaintiffs’ cross-motion.



                                        BACKGROUND

       The Army’s Disposal Plan is the result of a congressional mandate to destroy the nation’s

stockpile of chemical warfare agents. See 50 U.S.C. § 1521(a). The impetus for congressional

action was the execution of the 1993 Chemical Weapons Convention by the United States, which

required signatory nations to destroy their chemical weapons stockpiles. See Convention on the

Prohibition of the Development, Prod., Stockpiling, and Use of Chem. Weapons and on Their

Destruction art. IV, ¶6, Jan. 13, 1993, 32 I.L.M. 800.4

       The chemical weapons stockpile is stored at eight sites in the continental United States



       4
               The Organization for the Prohibition of Chemical Weapons granted the United
States an extension, as permitted by the original terms of the 1993 Chemical Weapons
Convention, a treaty ratified by the United States and directly incorporated into domestic law.
The modification extended the deadline for the United States to destroy one hundred percent of
its chemical weapons stockpile by April 29, 2012. See Org. for the Prohibition of Chem.
Weapons, Annual Chemical Weapons Convention Conference Concludes; Final Stockpile
Destruction Deadlines Extended to 2012, December 11, 2006, http://www.opcw.org/news/news/
article/annual-chemical-weapons-convention-conference-concludes-final-stockpile-destruction-d
eadlines-exten-1/.

                                                 3
and at a prototype incineration facility, the Johnston Atoll Chemical Agent Disposal System

(“Johnston Atoll”), in the Pacific Ocean. See Chem. Stockpile Disposal Plan Final

Programmatic Envtl. Impact Statement (January 1988), Administrative Record (“AR”) Doc. 2

(“AR Doc. 2") at ix. Each site contains varying amounts and types of chemical agents:

              Chemical agents included in the stockpile are of two basic types--
              nerve and blister -- and are configured in a variety of munitions
              and bulk containers. All of the agents and munitions are at least 19
              years old, and some are more than 40 years old . . . . All of the
              lethal chemical agents are currently stored in three basic types of
              configurations: (1) projectiles, cartridges, mines, and rockets
              containing propellant and/or explosive components, (2) projectiles
              and aircraft-delivered munitions that do not contain explosive
              components, and (3) a large quantity (about 65% of the total
              [continental United States] inventory) of bulk agent stored in one-
              ton steel containers.

AR Doc. No.2 at ix–xi.

       NEPA declares a national policy of protecting and promoting environmental quality. See

42 U.S.C. §§ 4321, 4331(a). NEPA seeks to achieve this goal by setting procedures that federal

agencies must follow when undertaking projects that will affect the environment. Regulations

established by the Council on Environmental Quality (“CEQ”),5 require agencies to take into



       5
             NEPA is the basic national charter empowering the CEQ with the protection of
the environment:

       It establishes policy, sets goals (section 101), and provides means (section 102)
       for carrying out the policy. Section 102(2) contains "action-forcing" provisions to
       make sure that federal agencies act according to the letter and spirit of the Act.
       The regulations that follow implement section 102(2). Their purpose is to tell
       federal agencies what they must do to comply with the procedures and achieve the
       [environmental] goals of the Act.

40 C.F.R. § 1500.1.

                                               4
account “the range of actions, alternatives, and impacts to be considered in an environmental

impact statement.” 40 C.F.R. § 1508.25. Central to NEPA’s national policy is a requirement

that federal agencies prepare an Environmental Impact Statement (“EIS”) when issuing

“proposals for . . . major federal actions significantly affecting the quality of the human

environment . . . .” 42 U.S.C. § 4332(2)(C). An EIS

               is a public document designed to ensure that NEPA policies and
               goals are incorporated early into the programs and actions of
               federal agencies. An EIS is intended to provide a full, open, and
               balanced discussion of significant environmental impacts that may
               result from a proposed action and alternatives, allowing public
               review and comment on the proposal and providing a basis for
               informed decision-making.

32 C.F.R. § 651.40. Preparation of an EIS serves NEPA’s goal of protecting the environment by

ensuring an agency takes a “hard look” at its project’s environmental effects and by making

available to the public relevant information so that they “may also play a role in both the

decisionmaking process and the implementation of that decision.” Robertson v. Methow Valley

Citzens Council, 490 U.S. 332, 349 (1989). Preparation of an EIS does not alone complete an

agency’s NEPA duties; NEPA requires agencies to review the environmental consequences of

their projects after preparation of an EIS and to:

               (1) . . . prepare supplements to either draft or final environmental
               impact statements if:

                       (i) The agency makes substantial changes in the
                       proposed action that are relevant to environmental
                       concerns; or

                       (ii) There are significant new circumstances or
                       information relevant to environmental concerns and
                       bearing on the proposed action or its impacts.


                                                     5
40 C.F.R. § 1502.9(c)(1). Supplemental EIS reports may be required, moreover, if the new

information shows that remaining government action will “‘affec[t] the quality of the human

environment’ in a significant manner or to a significant extent not already considered” in the

original EIS. Marsh v. Oregon Natural Res. Council, 490 U.S. 360, 374 (1989) (“Marsh”).

       The following facts concerning the steps defendants have taken pursuant to NEPA are not

in dispute. See Defs.’ Mem. 3-15; Pls.’ Mem. 3-10. In addition, undisputed facts are taken from

the supplemental briefs and supplemental information on the record submitted by the parties.6

See Defs.’ Suppl. Mem. Supp. Mot. Summ. J. (“Defs.’s Suppl. Mem.”), Docket No. [104]; Pls.’

Suppl. Mem. Supp. Mot. Summ. J. (“Pls.’ Suppl. Mem.”), Docket No. [92]; Suppl. Mem. Supp.

EG&G’s Mot. Summ. J. (“EG&G’s Suppl. Mem.”), Docket No. [103].



I.     The 1988 Environmental Impact Statement

       Prior to commencing the destruction of the United States’ chemical weapons stockpile,

the Army conducted a NEPA analysis of potential methods of accomplishing the Plan’s goals.

This process began in January 1986, and the Army completed and circulated a Draft

Programmatic Environmental Impact Statement (the “Draft EIS”) in July 1986, and then issued a

Final Programmatic Environmental Impact Statement (the “Final EIS”) in January 1988. See

Record of Decision, Chem. Stockpile Disposal Program, Dep’t of the Army (Feb. 23, 1988), AR

       6
                On March 8, 2007, the court granted plaintiffs’ motion to supplement the
administrative record. See Chem. Weapons Working Group v. United States Dep’t of Def., Civil
Action No. 03-CV-00645 (Mar. 8, 2007) , Docket No. [82] (order denying motion for
reconsideration of court’s order granting plaintiffs’ motion to supplement the record). The court
has examined the material placed on the record by the parties, and, except as noted herein, finds
that material to be non-probative.

                                                6
Doc. 1 (“AR Doc. 1") at 1-2.

       In preparing these statements, the Army examined incineration technology using

information from prior Army experience of munitions destruction, considered different locations

for disposal and evaluated alternative methods of disposal, i.e., pyrolytic thermal processing,

deep ocean disposal, neutralization and nuclear detonation. See AR Doc. 1 at 5–6; AR Doc. 2 at

2–78 to 2–88. The Army evaluated the location and technology alternatives for, among other

considerations, public safety and health impacts, technological complexity, public opinion, and

compatibility with legislative policy. AR Doc. 2 at 2-1 to 2-132.

       The Army gave its reasons for rejecting the alternatives to incineration:

               Prior to [incineration] endorsement, the Army studied and rejected
               other disposal technologies as unreasonable. For example,
               pyrolectic thermal processing has the potential to produce other
               noxious products; disposal in deep ocean violates the Marine
               Protection Research and Sanctuaries Act; chemical neutralization
               is a complex reaction that produces large quantities of organic
               process wastes and is difficult to bring 100% conversion; and
               nuclear detonations have too many unexplored aspects of an
               obviously serious nature . . . .

               Several alternatives were studied, but eliminated, from further
               consideration for various reasons. These alternatives fall into three
               broad categories: strategy alternatives, technology alternatives, and
               transport mode alternatives.

AR Doc. 1 at 5-6 to AR Doc. 2 at 2-78. The Army rejected various alternatives for other reasons

ranging from the “uncertainties of time necessary to actually remove and reinstall the . . .

decontaminated equipment,” (AR Doc. 2 at 2-80), to the conclusions that the “alternative would

not reduce the health and environmental impacts of agent destruction,” (AR Doc. 2 at 2-80), and

that other alternatives would not provide “any significant cost savings over other regional


                                                 7
disposal center concepts.” AR Doc. 2 at 2-81. Ultimately, the Army determined these alternative

technologies were “either immature or unreliable in irreversibly treating chemical agents and

munitions” and concluded that on-site baseline incineration was the preferred method for

destruction of the nation’s chemical weapons stockpile. Defs.’ Mem. 7 (citing AR Doc. 1 at 5-6,

AR Doc. 2 at 2-78 to 2-88).



II.      The 1988 Record of Decision

         A Record of Decision (“ROD”) is a “public document summarizing the findings in the

EIS and the basis for the decision . . . . [and is] required . . . after completion of an EIS. . . .” 32

C.F.R.§ 651.26. In 1988, the Army published a ROD that documented its decision to use

incineration as the technology to destroy the chemical weapons stockpile at each of the eight

sites:

                [Incineration] is warranted since on-site disposal (1) is the best
                choice from a public health and environmental perspective, (2)
                reflects a realistic appraisal of our ability to mitigate accidents, (3)
                is less vulnerable to terrorism or sabotage, and (4) is far less
                complex in terms of logistics, including security and emergency
                response.

AR Doc. 1 at 5. The ROD stated that the Army would delay the incineration of the stockpile in

order to evaluate the incineration process as conducted at a full-scale operational level:

                [T]his Record of Decision anticipates, of necessity, a delay in the
                completion of the program beyond the current 1994 deadline. A
                prudent program decision that meets the Congressional strictures
                on environmental protection and safety should allow for testing the
                complete process at full-scale operations, such as [Johnston Atoll],
                prior to the operation at any other site. The [Johnston Atoll]
                operation will include a 15-18 month operational test period . . . .


                                                    8
AR Doc. 1 at 6. In 1986, the Army began constructing Johnston Atoll, a full-scale operational

incineration plant intended to serve as a prototype to test the use of incineration at any of the

eight stockpile sites in the United States. See Chem. Stockpile Disposal Program Chem. Agent

and Munitions Destruction Operations at Anniston, Alabama, 2003 Record of Environmental

Consideration, AR Doc. 11 (“AR Doc. 11") at 2–9 to 2–10, A–1 to A–20.



III.   The 1990-1993 Operational Verification Testings

       The National Defense Authorization Act of 1989 required the Army to complete

Operational Verification Testing (“OVT”) of Johnston Atoll before proceeding to destroy the

stockpiles located at the eight sites around the country. See Nat’l Def. Authorization Act, Fiscal

Year 1989, Pub.L. No. 100-456, § 846, 102 Stat. 2027-30 (1988). After successfully completing

a series of OVTs at Johnston Atoll between 1990 and 1993, the National Academy of Science’s

National Research Council (“NRC”), an independent body charged with reviewing the chemical

weapon stockpile disposal programs, concluded that there was:

               no readily applicable alternative technology to incineration of
               energetic7 components for munition configurations found in the
               chemical stockpile and no alternative to high-temperature
               treatment for reliable decontamination of metal parts . . . . [T]here
               was no alternative technology available which had been adequately
               demonstrated to allow for replacement of the liquid incinerator
               [and thus the NRC recommends that the program] proceed
               expeditiously with the use of incineration technology . . . .



       7
                “Energetic components” refers to the live chemical material found in both
explosives and propellants. See FEIS, Design, Construction and Operation of One or More Pilot
Test Facilities for Assembled Chem. Weapons Destruction Technologies at One or More Sites
(Apr. 2002), AR Doc 54 at S-1.

                                                  9
AR Doc. 11 at 2–15 and A–1 to A–20. Accordingly, the NRC found that the baseline

incineration process was the only examined method that safely and effectively destroyed both

chemical agents and munitions. The Secretary of Defense certified to Congress that the OVT at

Johnston Atoll had been a success, after which the Army began preparation for the study and use

of incineration of stockpiles at the four Challenged Sites: Anniston, Alabama; Pine Bluff,

Arkansas; Tooele, Utah; and Umatilla, Oregon. See Defs.’ Mem. 28.



IV.    The Site-Specific EISs (1989-1997)

       Following the publication of the Final EIS in 1988, the Army prepared and published

individual, site-specific EISs. Specifically, the Army issued site-specific Draft EISs for Tooele

in March 1989 (AR Doc. 46); Anniston in November 1990 (AR Doc. 14); Pine Bluff in May

1995 (AR Doc. 33); and Umatilla in December 1995 (AR Doc. 33). Defs.’ Mem. 9. Thereafter,

the Army published site-specific Final EISs for Tooele in July 1989, followed by a ROD in

August 1989 (AR Docs. 44-45); Anniston in May 1991, followed by a ROD in July 1991 (AR

Docs. 12-13); Umatilla in May 1996, followed by a ROD in January 1997 (AR Docs. 48-50);

and Pine Bluff in May 1997, followed by a ROD in July 1997 (AR Docs. 30-32). Defs.’ Mem.

9-10. In these site-specific assessments, the Army incorporated discussion and analysis from the

Final EIS report but focused on issues specific to each site, including the environmental effects

resulting from the creation and operation of chemical agent and munitions destruction facilities.

See Defs.’ Mem. 9.

       The site-specific EISs and the subsequent RODs documented the Army’s decision to use



                                                10
incineration technology for the disposal of the stockpile at the four Challenged Sites. These

documents concluded that no alternative technology had been proven to successfully destroy the

chemical weapons and that on-site incineration was a safe and effective means to destroy the

stockpiles, taking into consideration public concerns regarding the environment, safety and

public health for each of the sites and surrounding communities. The stockpile at the Challenged

Sites consisted of “ton containers of agent as well as projectiles, mines and rockets containing

propellant and/or explosive components.” Defs.’ Mem. 10. Thus, for the four Challenged Sites,

the Army selected on-site incineration as the “preferred alternative” based on the conclusion that

there were no readily available alternatives to destroy the chemical weapons stockpile at these

sites and that incineration was a safe and effective method.



       (1) Tooele, Utah Chemical Agent Disposal Facility

       In the Tooele, Utah site-specific EIS report and ROD, the Army addressed human health

and environmental concerns by testing various alternative technologies, explaining the reasoning

behind the agency’s ultimate decisions and emphasizing the important role safety played in the

Army’s overall and site-specific chemical warfare destruction program:

               The [Final Programmatic Environmental Impact Statement
               (“FPEIS”)] FPEIS addressed five alternatives: (1) continued
               storage of the stocks at their present locations; (2) on-site disposal
               of the stocks at their present storage locations; (3) relocation of the
               stocks to regional disposal centers at Anniston Army Depot,
               Alabama and Tooele Army Depot (TEAD) for destruction; (4)
               relocation of the stocks to a national disposal center at TEAD for
               destruction; and (5) relocation of the inventories at some specific
               sites to alternative sites, with the remainder destroyed at their
               present storage locations. The FPEIS identified the on-site


                                                 11
              disposal option as the environmentally preferred alternative and
              concluded that the stockpile of chemical agents and munitions
              stored in the continental U.S. can be destroyed in a safe,
              environmentally acceptable manner . . . .

              The Final EIS assessed specific environmental impacts of
              constructing and operating a chemical disposal facility at TEAD
              and examined several possible locations for the facility on the
              Depot. The Army’s preferred site is near the center of Tooele
              Army Depot South Area, adjacent to the southwest corner of the
              existing chemical munitions storage area. This site is also the
              environmentally preferred alternative because it best meets the
              criteria of safety to the off-post communities, minimizes the
              transportation distance from the storage area, minimizes exposure
              to potential earthquakes, and minimizes interferences with other
              activities at the Depot . . . .

              Safety has always been of paramount importance to this program.
              With safety in mind, [Michael W. Own, Acting Assistant Secretary
              of the Army Installations and Logistics has] decided to select
              constructing [sic] a full scale disposal facility near the southwest
              center of the chemical storage area of Tooele Army Depot that
              uses the Johnston Atoll Chemical Agent Disposal System’s
              (JACADS) reverse assembly and incineration technology. This
              selected location for the on-site disposal facility and its destruction
              process are best in terms of safety and public health for Tooele
              Army Depot as well as the surrounding communities.

ROD, Chem. Stockpile Disposal Program, Disposal of the Chem. Agents and Munitions Stored

at Tooele (Aug. 30, 1989), AR Doc. 44 (“AR Doc. 44") at 1-3.



       (2) Anniston, Alabama Chemical Agent Disposal Facility

       At the Anniston facility the Army tested six alternatives to chemical agent incineration,

compiled the results in a preliminary “Phase I” EIS report that was (1) reviewed and approved by

an independent agency, Argonne National Laboratory, and (2) subsequently submitted to and



                                                12
certified to Congress.

               [T]he validity of the programmatic decision for on-site disposal of
               the [Anniston] stockpile was given further consideration in a Phase
               I Environmental Report, issued in July 1989. The report used
               recently collected site-specific data to examine the present
               suitability of on-site disposal of agents and munitions store at
               [Anniston]. The report also examined resource data for the
               [Anniston] vicinity to determine whether significant resources
               exist that could affect implementation of on-site disposal at
               [Anniston]. No new or unique site-specific information was found
               that would change or contradict the conclusions of the FPEIS for
               [Anniston].

               The Phase I report was independently reviewed by Argonne
               National Laboratory (ANL). ANL’s comments and
               recommendations for the scope and content of the [Anniston] site-
               specific EIS were provided in a December 1989 report . . . . On
               April 13, 1990, the findings and conclusions of the Phase I report,
               the independent review, and the addendum to the Phase I report
               were certified to the Congress. This certification initiated the
               preparation of the Site-Specific Environmental Impact Statement
               (EIS) for the Disposal of Chemical Agents and Munitions Stored at
               [Anniston].

               As presented in the Final EIS, the Department of Army proposes to
               implement the programmatic decision of on-site destruction of the
               lethal unitary chemical agents and munitions stored at [Anniston].
               The Final EIS assesses the potential environmental effects of
               construction and operation of the proposed reverse assembly and
               incineration facilities needed for on-site destruction of the
               chemical agents and munitions . . . .

               The six on-site alternative locations for the disposal facility were
               identified using criteria based on safety distances that must be met
               to continue [Anniston’s] activities. The Army’s preferred site
               location is in the north central portion of the depot . . . . This site
               location is also the environmentally preferred alternative because,
               of the locations considered, it was assessed as having the lowest
               potential adverse human health impact. In the assessment of the
               other areas of potential impact, namely socioeconomic, ecological,
               resource and environmental quality, the differences among the on-


                                                 13
                 site locations alternatives were not found to be significant.

ROD, Chem. Stockpile Disposal Program, Disposal of the Chem. Agents and Munitions Stored

at Anniston (July 12, 1991), AR Doc. 12 (“AR Doc. 12") at 2-4.

       As with the Tooele facility, the Army outlined its reasoning and concluded that any

environmental and human health risks would be “minimal.” As summarized by the subsequent

site-specific Final EIS report in May 1991:

                 The risk analyses conducted for the FPEIS, and verified for
                 [Anniston] with more recent and detailed data, indicated that
                 continued storage would result in greater risk than the proposed
                 on-site disposal. In addition, the potential size of the impact area
                 for accidents (as well as the number of potential fatalities)
                 occurring during continued storage . . . would be greater than for
                 areas affected by on-site disposal accidents.

Disposal of Chem. Agents and Munitions Stored at Anniston, Final EIS (May 1991), AR Doc. 13

(“AR Doc. 13") at xxii. Consequently, the Army concluded that the stockpile of chemical agents

and munitions at Anniston could be destroyed in a safe and environmentally acceptable way, and

that the environmental impact of facility construction and operations would be minimal.




       (3) Umatilla, Oregon Chemical Agent Disposal Facility

       As to the Umatilla Facility, following the Phase I report discussed previously, the Army

explained that

                 [t]he report used detailed, site-specific data to examine the
                 suitability of on-site disposal of agents and munitions stored at
                 [Umatilla]. No new or unique information was found that would
                 change or contradict the conclusions of the Final Programmatic
                 EIS and the report that recommended the preparation of the site-


                                                  14
               specific EIS should proceed . . . .

               After publication of the Draft EIS, the NEPA process was
               suspended while the Army and the National Research Council
               (NRC) examined whether there were viable alternative
               technologies to incineration capable of safely and efficiently
               disposing of the chemical weapons stockpiles located throughout
               the continental United States. These studies were undertaken in
               response to numerous concerns raised by members of the public
               about the incineration process. The NEPA review of the proposal
               to implement baseline incineration at [Umatilla] resumed
               following the issuance of NRC and Army alternative technology
               reports in 1994.

ROD, Chem. Stockpile Disposal Project, Disposal of the Chem. Agents and Munitions Stored at

Umatilla (Jan. 31, 1997), AR Doc. 48 (“AR Doc. 48") at 2. With respect to concerns raised

about dioxins and furans, the January 1997 ROD reports:

               The public has registered significant concerns over the potential
               human health and ecological impacts from disposal emissions
               containing particles of incomplete combustion (i.e., dioxins and
               furans). The potential environmental impacts are analyzed in the
               Revised Final EIS. This analysis supports the conclusion that
               dioxin or furan emissions during incident-free operations would be
               less than the EPA-established levels of concern and consequently
               pose no significant impacts to human health (including Native
               Americans residing on or near the Umatilla or Yakima
               reservations) or the ecosystem (including endangered or threatened
               species existing near [Umatilla]). Some process residue from
               facility operations would contain non-agent hazardous
               constituents. These wastes would be analyzed to ensure the
               absence of agent before being packaged, transported and disposed
               of in permitted waste facilities consistent with Resource
               Conservation and Recover Act (RCRA) regulations.

AR Doc. 48 at 5-6. In other words, in 1997 the Army took account of the public’s concern in its

Revised Final EIS, assessing the risk posed by dioxin and furan emissions at the Umatilla, Utah

site. Analysis of these risks concluded that dioxin and furan levels emitted from incineration


                                                 15
would “pose no significant impacts to human health . . . or the ecosystem.” AR Doc. 48 at 5-6.



       (4) Pine Bluff, Arkansas Chemical Agent Disposal Facility

       The Pine Bluff facility contains twelve percent, by weight, of the United States’ chemical

weapons stockpile. The Army’s site-specific EIS explained that:

              The chemical agent munitions inventory at [Pine Bluff] consists
              primarily of M55 rockets, M23 land mines, and agent-filled ton
              containers. This inventory is obsolete, and its continued storage
              and deterioration with age presents increasing risk to neighboring
              communities. The Army recently updated the risk analysis that
              supported the Final Programmatic Environmental Impact
              Statement (FPEIS), and the results from this update indicate that
              continued storage continues to pose a much greater risk to the
              public than that from disposal processing . . . .

              [The Phase I report] used detailed, site-specific data to examine the
              suitability of on-site disposal of agents and munitions stored at
              [Pine Bluff]. No new or unique information was found that would
              alter or contradict the conclusions of the FPEIS . . . .

              The Army issued a Draft Pine Bluff Chemical Agent Disposal
              Facility (PBCDF) EIS for public review and comment in May
              1995. In October 1996 the Army issued a Final EIS containing
              public comments and Army responses to those comments. Since
              that date additional analyses were conducted and included in a
              revision to the Final EIS. The Revised Final EIS includes specific
              revisions and supplemental information about an existing
              hazardous waste incinerator at [Pine Bluff], updates to background
              air quality measurements, and provides further analyses of human
              health risks and ecological risks associated with cumulative routine
              operations of the planned disposal facility and the existing
              incinerator. . . .

              The Revised Final EIS does . . . examine the developments of
              alternative technologies since 1988, to include the most recent
              evaluations performed by the National Research Council.
              Alternative technologies are being considered for bulk sites only.


                                               16
                   The alternative technologies have still neither demonstrated the
                   ability to destroy both chemical agents and explosive components
                   (assembled chemical munitions), nor have they been tested and
                   proven safe in full-scale operations . . . .

                   The analysis supports the conclusion that dioxin or furan emissions
                   during operations will be below the levels of concern established
                   by the U.S. Environmental Protection Agency and approved by the
                   State of Arkansas. Some residues from facility operations will
                   contain non-agent hazardous constituents. These wastes would be
                   analyzed to ensure the absence of agent before being packaged and
                   transported for disposal at permitted waste facilities.

Disposal of Chem. Agents and Munitions Stored at Pine Bluff, EIS, ROD (July 9, 1997) AR

Doc. 30 (“AR Doc. 30") at 1-4. As with the Umatilla, Oregon site, the operations at Pine Bluff

likewise have undergone review, and revised EIS statements have been prepared and made

available for public review and comment. As with the previous three Challenged Sites, in 1997

the Army:

                   determined (with assistance from and concurrence of the U.S. Fish
                   and Wildlife Service) that routine operations will not likely
                   jeopardize threatened or endangered species from the on-site
                   incineration of chemical agents at [Pine Bluff]. To ensure the
                   protection of listed species, the Army used the best available
                   scientific and commercial data to analyze the potential harmful
                   effects of chemical emissions during daily operations of the
facility . . . .

AR Doc. 30 at 3-4. In other words, for Pine Bluff the Army made available for public review

and comment a draft EIS of the incineration project, considered new developments and drafted

revisions to the site-specific EIS report and utilized the “best available” information to conclude

that emissions levels would be “below the levels of concern established by the U.S.

Environmental Protection Agency and approved by the State of Arkansas.” AR Doc. 30 at 4.



                                                   17
       To summarize the features common to each of the four Challenged Sites’ site-specific

EIS reports and subsequent RODs, reviews conducted at each location considered up to six

alternatives to on-site incineration and concluded that no alternative showed the ability to safely

and successfully destroy the large amount of chemical agent present at each location. Each ROD

chronicles the testing that went into each facility’s reassessment, the consideration of alternative

technologies, the environmental impacts of continued incineration and the Army’s adopted

measures to mitigate and minimize the likelihood of any environmental impacts resulting from

incineration. In each of these Final EIS reports, the Army concluded that “selection of on-site

incineration was warranted in terms of environment, safety and public health for each of these

sites as well as for the surrounding communities.” Defs.’ Mem. 10. Although it reached this

conclusion at the four Challenged Sites, the Army decided to implement alternatives to

incineration at the other four (non-challenged) sites.8



V.     Records of Environmental Consideration

       Following the 1988 Final EIS, the Army reviewed and reevaluated its decision to use

incineration at the four Challenged Sites. See, e.g. AR Doc. 11 at 2 (“As part of a continuing



       8
                See Pilot Testing of Neutralization/Biotreatment of Mustard Agent at Aberdeen
Proving Ground, Maryland, Environmental Impact Statement, ROD (Sept. 14, 1998), AR Doc. 8
at 1; Pilot Testing of Neutralization/Supercritical Water Oxidation of VX Agent at Newport
Chem. Depot, Indiana, Environmental Impact Statement, ROD (Feb. 3, 1999), AR Doc. 27 at 1;
ROD, Chem. Stockpile Disposal Project Destruction of the Chem. Agents and Munitions Stored
at Pueblo Chem. Depot, Colorado (July 18, 2002), AR Doc. 35 at 1; ROD, Chem. Stockpile
Disposal Project, Destruction of Chem. Agents and Munitions Stored at Blue Grass Army Depot,
Kentucky (Feb. 23, 2007), AR Doc. 17 at 1.


                                                 18
process to periodically analyze the potential environmental impacts of on going [chemical

weapon destruction] actions at the individual chemical stockpile sites to determine whether the

underlying NEPA documentation needs to be supplemented, the Army has prepared the Anniston

Chemical Agent Disposal Facility (ANCDF) Review and Evaluation of Information for Updating

the 1991 Final Environmental. Impact Statement. This document presents the analyses of

information and data that have become available following the publication of the 1991 [Anniston

facility] EIS.”). The first reevaluation occurred in 1996, when the Army prepared a Record of

Environmental Consideration (“REC”) for the Tooele, Utah and Anniston, Alabama sites to

analyze whether certain new information altered the analysis and conclusions reached in earlier

EISs. See AR Doc. 11; Chem. Stockpile Disposal Program, Chem. Agent and Munitions

Disposal Operations at Tooele, Utah, 2003 REC (Feb. 13, 2003), AR Doc. 39 (“AR Doc. 39");

Chem. Stockpile Disposal Project, Chem. Agents and Munitions Disposal Operations, Tooele,

Utah (May 1999), AR Doc. 42 (“AR Doc. 42"); Chem. Stockpile Disposal Project, Chem.

Agents and Munitions Disposal Operations, Tooele, Utah (July 12, 1996), AR Doc. 43 (“AR

Doc. 43"); Pls.’ Mem 5. The 1996 REC reviewed the then most current information related to,

among other areas of concern,9 “dioxins, alternative technologies, and health risk assessments.”

Defs.’ Mem. 10-11. The Army concluded that none of the information altered its analysis in

earlier EISs and that incineration remained the preferred method of disposal for the four

Challenged Sites.



       9
               For example, in the 1996 REC, the Army responds to three areas of public
concern: internal release of chemical agent, false-positive monitoring alarms and faulty
monitors. AR Doc. 43 at 2-3.

                                                19
       By June 2003, the Army completed four more RECs, each confirming that no alternative

technology existed that would be safer and more effective to dispose of the chemical agents in

stockpiles contained in ton containers, as well as projectiles, mines and rockets. See AR Docs.

11 (June 2003); 39 (Feb. 2003); Chem. Stockpile Disposal Project, Chem. Agents and Munitions

Treatment at Tooele, REC (Aug. 26, 2002), AR Doc. 40 (“AR Doc. 40"); 42 (May 1999). As a

result, the Army concluded that the new information does not rise “to the level of significance

that would require supplementation of the EIS.” AR Doc. 42 at 3.



VI.    The Assembled Chemical Weapons Assessment Program

       In 1996, Congress enacted Public Law 104-121, which directed the Department of

Defense:

               to conduct an assessment of alternative destruction technologies
               and processes other than incineration that could be used for
               destroying the lethal chemical agents associated with assembled
               chemical weapons . . . . [T]he assessment [was to] be conducted
               by a program manager not associated with the [Program Manager
               for Chemical Demilitarization]. Additionally . . . , the new
               program manager was required to identify and demonstrate no
               fewer than two alternatives to the incineration process for
               destroying assembled chemical munitions.

AR Doc. 11 at B-5 to B-6; see H.R. Rep. 99-81, at 480, 99th Cong. (1985) (“[T]estimony before

the committee underscored the increasing importance to the United States of making progress

toward the goal of eliminating, or at a minimum reducing, the growing threat of chemical

warfare . . . . Progress on achieving the objective of avoiding chemical warfare requires a two-

pronged approach aimed at progress in arms control negotiations to ban chemical weapons and,



                                               20
at the same time, ensuring that the United States possesses a credible military deterrent . . . .”).

In light of Congress’s warning of the “growing threat of chemical warfare,” the Army developed

the Assembled Chemical Weapons Assessment (“ACWA”) program to find readily available

alternative destruction technologies that could be used to destroy chemical weapons containing

both chemical agents and explosive/propellant material. AR Doc. 11 at B-5 to B-8.

       Defendants explain that the Army eliminated the Umatilla, Oregon and Tooele, Utah sites

from consideration in the ACWA program because the two sites would not serve the intended

purpose and goal of the program: to test alternative destruction technologies that could be used

for destroying assembled chemical munitions and to assess the application of any potential

technology to the eight stockpile sites. See Defs.’ Mem. 12. The Army concluded that these two

sites would not serve ACWA’s goals, because the earliest date to commence pilot tests of the

alternative technology would have been January 2006. See Final EIS, Design, Construction and

Operation of One or More Pilot Test Facilities for Assembled Chem. Weapons Destruction

Technologies at One or More Sites (Apr. 2002), AR Doc 54 (“AR Doc. 54") at 2-3. Defendants

further explained that the Army thus excluded the Oregon and Utah sites because most, if not all,

of the assembled chemical weapons at these two locations were to be destroyed before this

anticipated start date for pilot testing. See Defs.’ Mem. 12; AR Doc. 54 at 2–3 to 2–4.



                                    STANDARD OF REVIEW

       Summary judgment is appropriate “if the pleadings, the discovery and disclosure

materials on file, and any affidavits, show that there is no genuine issue as to any material fact



                                                  21
and that the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(c). On a

motion for summary judgment, “[w]here the record taken as a whole could not lead a rational

trier of fact to find for the nonmoving party, there is no genuine issue for trial.” Matsushita Elec.

Indus. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986) (quotation and citation omitted).

       The APA directs judicial review of challenges to NEPA. For such challenges to a

governmental agency, a reviewing court may only set aside agency actions, findings, or

conclusions when they are “arbitrary, capricious, an abuse of discretion, or otherwise not in

accordance with law . . . .” 5 U.S.C. § 706(2)(A).

       Review under the APA is highly deferential, but while this standard does not shield

agency decisions from in-depth judicial review, the scope of review is narrow and the court “is

not to substitute its judgment for that of the agency.” Motor Vehicle Mfrs. Ass’n v. State Farm

Mut. Auto. Ins. Co., 463 U.S. 29, 43 (1983) (“State Farm”); see Citizens to Preserve Overton

Park, Inc. v. Volpe, 401 U.S. 402, 415-416 (1971), abrogated on other grounds by Califano v.

Sanders, 430 U.S. 99, 97 (1977) (“Overton Park”). In sum, the court must consider whether the

agency’s actions exceed the bounds of its statutory authority or were based on a clear error of

judgment. See Overton Park, 401 U.S. at 416.



                                          DISCUSSION

       Plaintiffs argue that defendants violated NEPA by failing to: (1) prepare supplemental

programmatic and site-specific EISs for the four Challenged Sites after new information became




                                                 22
available; and (2) include certain sites in its NEPA analyses.10 See Pls.’ Mem. 2.


I.     Whether There Is Significant New Information That Requires the Army to Prepare
       Supplemental Programmatic and Site-specific EIS Reports

       Plaintiffs insist that “the information regarding and circumstances [a]ffecting the Army’s

incineration program [have] radically changed and significant new information bearing on the

environmental impact of the Army’s incineration facilities has been developed.” Pls.’ Mem. 15.

Plaintiffs rely on the defendants’ own site-specific tests and expert opinions contained in the

administrative record as evidence that alternative technologies both exist and are capable of

destroying the chemical weapons stockpile. See Pls.’ Mem. 15 (“Defendants acknowledge the

validity and significance of the alternative technologies through their evaluation and adoption of

these alternatives for the Colorado, Indiana, Kentucky, and Maryland chemical weapons sites.”).

Plaintiffs assert that new information reveals that the toxicity of the agents, the exposure

pathway for the chemicals and risks associated with exposure levels have changed since the

original EISs were conducted, rendering the original Final EIS outdated. See Pls.’ Mem. 17.

       Plaintiffs further argue that defendants have failed to assess the impact of incineration of

munitions, such as mustard agents, containing mercury: “No public NEPA process has been

employed to address the disposal of mercury contaminated agent . . . .” Pls.’ Suppl. Mem. 20.

Plaintiffs also suggest that defendants have failed to assess “in a public NEPA process, the

significant agent monitoring problems experienced at its facilities . . . .” Pls.’ Suppl. Mem. 18.



       10
               Specifically, plaintiffs argue that “no hard look regarding alternatives has been
completed for the [Umatilla] Oregon and [Tooele] Utah sites, and insufficient consideration has
been completed for the [Anniston] Alabama and [Pine Bluff] Arkansas sites.” Pls.’ Mem. 23.

                                                 23
Finally, plaintiffs argue that modifications to the incineration system, specifically, the impact of

the removal of the dunnage incinerator,11 creates “a serious question about how contaminated

carbon, protective clothing, and other hazardous wastes will be treated.” Pls.’ Suppl. Mem. 20

(citation omitted). For all of these reasons, plaintiffs argue for a supplemental EIS (“SEIS”).

       In addition, plaintiffs claim that by using alternative technology at the four non-

incineration sites, defendants have significantly changed their programmatic view of how best to

deal with chemical warfare agent destruction, and that this selection of non-incineration

technologies for four of the eight stockpile sites, “constitute[s] an admission by the [d]efendants

that alternatives to incineration are significant and available.” Pls.’ Mem. 18-19. Plaintiffs

argue, for example, that neutralization has proved to be an effective non-incineration alternative

at the Aberdeen, Maryland site. See Pls.’ Suppl. Mem. 20.

       Defendants respond to plaintiffs’ claims that new information exists regarding toxicity of

certain chemical agents by arguing that these claims are unsupported by the administrative

record. In response to plaintiffs’ allegations that the Army’s assessment of health risks posed by

chemicals such as dioxans and furans at the Tooele, Utah and Anniston, Alabama sites was not

thorough and, thus, supplemental analysis is required, defendants assert that “these same claims

were dismissed by the district court and Tenth Circuit when [p]laintiffs challenged the use of

incineration at the Tooele, Utah facility. [T]he court concluded that the Army adequately

analyzed the impacts of dioxins, furans, and other particulate matter and, therefore, the



       11
              “Combustible scrap” was to be fed to the dunnage incinerator. Pine Bluff Chem.
Agent Disposal Facility: Review and Evaluation of Info. for Updating the 1997 Revised Final
EIS (Jan. 2005), AR Doc. D-8 at 2-2, 2-3.

                                                 24
[p]laintiffs’ claims had no merit.” Reply Mem. Supp. Defs.’ Mot. Summ. J., Docket No. [32],

(“Defs.’ Reply Mem.”) 13 (citations omitted). As to the mercury resulting from mustard

incineration, defendant-intervenor further argues that the issue of mercury in munitions and

storage containers at the Tooele facility is not considered “significant” such that a SEIS is

warranted, and further notes that the mercury issue has already undergone extensive review by

the Army. EG&G’s Suppl. Mem. 2.

       In terms of plaintiffs’ claim that the Army “significantly changed their programmatic

view” by selecting non-incineration technologies at four of the eight sites thus constituting an

“admission . . . that alternatives to incineration are significant and available,” defendants respond

that “[n]o alternative technology has yet proven successful in destroying the entire inventory of

chemical weapons” and that “there is no rational reason to employ a second technology at an

astronomical cost to the American public when the preferred technology can destroy the entire

inventory . . . .” Defs.’ Reply Mem. 20. Defendants contest plaintiffs’ argument concerning the

effectiveness of non-incineration alternatives to destroy the nation’s chemical weapons stockpile,

exemplified by the use of neutralization at the Aberdeen site, which had bulk storage of chemical

agents as distinct from munitions. Defendants note that alternative technologies, such as

neutralization, have not yet been “proven successful in destroying assembled chemical weapons”

containing energetics and/or propellants, such as those stored at Pine Bluff, Arkansas and

Umatilla, Oregon. Defs.’ Suppl. Mem. 36-37.

       Moreover, defendants note that the monitoring systems currently employed to detect the

presence of chemical agent have been found effective and that this has been confirmed by the



                                                 25
Army’s expert and independently by the NRC’s Committee on Monitoring at Chemical Agent

Disposal Facilities. Defs.’ Suppl. Mem. 24-25. Further, defendants note that they properly

considered the impact from removal of the dunnage incinerator and “employed a superior

destruction system that was protective of workers and the public, and received independent

verification and approval of this action by the appropriate state department of environmental

quality.” Defs.’ Suppl. Mem. 34.

       The court finds that plaintiffs have failed to demonstrate that there is significant new

information requiring the Army to prepare supplemental programmatic and site-specific EIS

reports. Specifically, the court finds that plaintiffs have failed to demonstrate that alternatives to

incineration are readily available and capable of destroying the quantity and type of chemical

warfare agents and munitions at the Challenged Sites. Moreover, the court finds plaintiffs have

failed to demonstrate that alternative technology would create environmental impacts

significantly different from the impacts associated with incineration that were addressed in the

Army’s original programmatic Final EIS report. Further, upon examination of the administrative

record and the Army’s Final EIS report, the court does not agree with plaintiffs’ claim that the

RECs were not thorough because the studies performed at Tooele, Utah and Anniston, Alabama

did not address dioxins, furans, or mercury. Plaintiffs have likewise failed to demonstrate that

there is a significant change or new information that has not been considered regarding the

effectiveness of the agent monitoring process or the removal of the dunnage incinerator.

       In evaluating an agency’s decision not to prepare a supplemental EIS, courts employ a

two-step inquiry. Hughes River Watershed Conservancy v. Glickman, 81 F.3d 437, 443 (4th Cir.



                                                  26
1996) (“Glickman”); see also Marsh, 490 U.S. at 374, 385; Village of Grand View v. Skinner,

947 F.2d 651, 657 (2d Cir. 1991); Headwaters, Inc. v. Bureau of Land Management, 914 F.2d

1174, 1177 (9th Cir. 1990). First, the court must evaluate “whether the agency took a hard look

at the proffered new information.” Glickman, 81 F.3d at 443. Next, if the agency did take a hard

look, the court must then “determine whether the agency’s decision not to prepare a

supplemental EIS was arbitrary or capricious.” Id.



       A.      Whether Defendants Took a “Hard Look” at New Information in Deciding
               Not to Prepare a Supplemental EIS Report

       When applying the hard look test, courts may consider whether the agency “obtains

opinions from its own experts, obtains opinions from experts outside the agency, gives careful

scientific scrutiny and responds to all legitimate concerns that are raised.” Hughes River

Watershed Conservancy v. Johnson, 165 F.3d 283, 288 (4th Cir. 1999) (“Johnson”) (citing

Marsh, 490 U.S. at 378-85). If the agency does take a hard look at new information and

concludes the information is insignificant, the agency should provide a reasoned explanation for

this conclusion. Sabine River Authority v. Dep’t of Interior, 951 F.2d 669, 678 (5th Cir. 1992)

(“Sabine River”) (claiming that agencies, particularly those dealing with technical and scientific

matters, are entitled to rely on the views of their own experts, “so long as the experts are

qualified and express a reasonable opinion.”).

       The court finds that the Army took the requisite “hard look” at the available new

information in making its decision to not prepare a supplemental EIS for the four Challenged

Sites. First, the Army was authorized to proceed with incineration only after certifying its results


                                                 27
to the Secretary of Defense and subsequently to Congress that incineration operations at

Johnston Atoll had been successful. See Defs.’ Mem. 8. The NRC’s findings that incineration

testing had been successfully completed, combined with subsequent tests from both within and

outside the agency, lead the court to conclude that the Army’s certification of its results through

the opinions of its own experts, as well as opinions from experts outside the agency, satisfied the

hard look requirement. See Johnson, 165 F.3d at 288. The Tooele REC describes the

independent assessments:

               [The MITRE Corporation assessment] cites the following:
               “[Johnston Atoll] met the OVT safety performance goals that were
               established for it. As expected, there were no injuries or fatalities
               arising from the processing of agent or munitions . . . .”

               The Henry L. Stimson Center, a nonprofit, nonpartisan institution
               devoted to public policy research, published a report on the U.S.
               Chemical Weapons Destruction Program in 1994. This report cites
               that the U.S. Army’s monitoring levels for nerve agents is 21,000
               times stricter than what would be required federally and about 210
               times stricter than the tougher emissions standards requested by
               some states. For mustard the Army’s monitoring levels are 415
               times stricter than the federal requirement and four times stricter
               than the more rigorous state emissions standard. In addition, the
               Army’s incinerators have hundreds more operational checkpoint
               and safeguards than federal regulations require and these extra
               alarms give the Army ample information about the incinerator[‘]s
               operation to enable appropriate adjustments to be made to maintain
               the highest level of combustion efficiency.

AR Doc. 43 at 10-11. Even following the Army’s plan at the Aberdeen, Maryland facility to

speed up chemical agent destruction in light of the President’s declaration of a national

emergency in the wake of the September 11, 2001 terrorist attacks, the “accelerated destruction

plan was studied in an Environmental Assessment (EA) published in May 2002. The Maryland



                                                28
Department of the Environment determined that this accelerated plan protects public health and

the environment and is in the best interest of the citizens of Maryland.” AR Doc. 11 at B-4

(citations omitted).

       Second, the record reveals that defendants gave “careful scientific scrutiny” to the risks

associated with their chemical agents and munition demolition facilities and that the defendants

responded to all legitimate concerns raised by the public. Despite the plaintiffs’ contentions, the

record demonstrates that, immediately following the 1988 Final EIS and continuing up to and

including the most recent 2003 assessment, the Army reviewed and analyzed alternative

technologies, past experiences with incineration, independent review of the Army’s incineration

experience, dioxins and furans, and ecological studies and risk assessments. See, e.g., AR Doc.

11; AR Doc. 39; AR Doc. 40; AR Doc. 42. For each of the site-specific EISs, defendants

provide convincing evidence that the Army considered “recent and detailed data” and, in

weighing the alternatives, decided to continue the chemical agent disposal program with

incineration as the preferred method. See supra Part IV. These conclusions, moreover, were

corroborated by outside experts; for example, the Army’s test site, Johnston Atoll, was verified

by a series of successful OVTs and was evaluated and approved by the NRC in 1994:

               [A]lthough the Johnston Island facility did experience numerous
               problems during OVT, the Stockpile Committee did not see any
               “show stoppers”. . . . The NRC also stated that no such system can
               be completely designed without problems, and the baseline system
               has been properly designed with multiple levels of safety to contain
               problems before they become hazards to the workers or surrounding
               communities . . . . The extensive [Johnston Atoll] operational
               experience has proven that the baseline incineration program
               effectively disposes of chemical agent and munitions in a safe and
               environmentally protective manner. [It] has destroyed over 2


                                                29
               millions [sic] pounds of lethal chemical agent in its six years of
               operation . . . . Accordingly, [the Johnston Atoll] operational
               experience has not created new and significant circumstances or
               information indicating [Tooele, Utah] operations would create
               significant environmental effects beyond those previously
               contemplated in the [Final EIS] or [Tooele, Utah] Site-Specific [EIS].

AR Doc. 43 at 10, 12-13 (citations omitted). Incorporating the NRC’s recommendations into the

Tooele, Utah facility, the NRC in turn reviewed this facility in 1996 and concluded that “[t]he

detected products of incomplete combustion, both volatile and semivolatile, were similar to those

observed during the burning of fuel oil alone. Total dioxin/furan levels were extremely low,

well below the U.S. standard or municipal waste incinerators.” Defs.’ Mem. 31 (quoting AR

Doc. 43 at 10, 12, and 16).

       Moreover, since the original 1988 Final EIS report and first OVT in 1990, the Army has

examined new information regarding the risks posed by incineration of chemical agents to the

environment and public safety on four separate occasions. The Army completed four RECs:

three at Tooele, Utah in 1999, 2002 and 2003, and one at the Anniston, Alabama facility in June

2003“on the comparative impacts of alternative technologies and incineration. Defs.’ Reply

Mem. 13-15. The Army determined that “[w]ithout significant differences in impacts from

either technology, and without a proven alternative to destroy assembled chemical weapons . . .

there is no rational reason to employ a second technology at an astronomical cost to the

American public when the preferred technology can destroy the entire inventory of chemical

weapons stockpiled at these sites.” Defs.’ Reply Mem. 20. For example, during the June 2003

review of the emissions anticipated from the Anniston facility, the assessment focused on

“human health risks that might result from the ‘worst case’ stack emissions, and the technical


                                                30
approach is designed to produce conservative estimates of human health risk . . . . The worst-

case emissions data used . . . are considered to be a ‘gross overestimate’ of the actual emissions.”

AR Doc. 11 at 3-11 and 3-13. The results of this human health risk assessment for Anniston:

               [S]ubstantiate the findings of the 1991 Anniston EIS that air
               emissions during operation of the [Anniston facility] would be
               unlikely to have adverse impacts on human health. Furthermore,
               human health risk assessments prepared for the Army’s other
               incineration facilities also support this finding. Therefore, the new
               data and analyses presented in this section provide no new
               information in regard to human health effects that would require
               supplementation of the 1991 Anniston EIS.

AR Doc. 11 at 3-15 (citations omitted). Thus, the Army both evaluated incineration at the time it

was adopted as the preferred disposal method and has monitored the performance of the method

since then. Finally, as to plaintiffs’ central point, the Army has prepared an EIS for the ACWA

program to comply with Public Law 104-201, which directs the Army to conduct an assessment

of alternative chemical agent destruction technologies and processes other than incineration of

assembled chemical weapons. See AR Doc. 11 at B–5 to B–12. These findings, discussed

previously, together with internal and external expert opinions obtained and reviewed by the

Army, lead the court to conclude that the defendants fulfilled the first prong of the two-part

inquiry under Glickman.

       In addition, throughout the defendants’ testing and reevaluation process, the Army

provided a reasoned explanation for its decision not to prepare a supplemental EIS. In the 1988

Final EIS, for instance, the Army studied four alternatives in detail:

               The technology and location alternatives were evaluated for,
               among other considerations, public safety and health impacts,
               technological complexity, public opinion, and compatibility with


                                                 31
               legislative policy. The Army studied and rejected the technologies
               other than incineration on numerous other grounds, including the
               following: (1) pyrolytic thermal processing could produce noxious
               products; (2) chemical neutralization produces large quantities of
               organic wastes and creates difficulties in treating the resulting
               hazardous waste; (3) nuclear detonations had too many unexplored
               aspects of an obviously serious nature; and (4) cryofracture was
               still in the research and developmental stage and required
               additional prove-out operations.

Defs.’ Mem. 6-7 (citing AR Doc. 1 at 5-6 and AR Doc. 2 at 2-78 and 2-88). Because none of

these alternative technologies was shown to destroy successfully a large chemical weapon

stockpile similar to the ones that exist in the eight incineration sites, the Army concluded that

these alternatives were either “immature or unreliable” and that the new information was not

significant. Defs.’ Mem. 6-7; see AR Doc. 11 at 2–22. The Army has continued to consider

alternative technologies. The 2003 REC points out the similarities of potential environmental

and human health risks posed by alternatives to incineration:

               From an environmental perspective, the proposed non-incineration
               technologies have many similarities to the Army’s operational
               incineration facilities: they both consume resources (e.g. electric
               power, water, chemicals), generate wastes, and emit air pollutants.
               The ACWA technologies require significant amounts of water to
               support the chemical neutralization processes. The wastes
               generated by these facilities might need to be classified as
               “hazardous.” The projected air emissions from these facilities
               would include dioxins and furans . . . as well as heavy metals . . . .
               Data from the ACWA program indicate that up to 1.47 x 10^-6
               lb/hr of dioxins and furans might be emitted from the
               neutralization of agent and energetics followed by on-site
               biotreatment at the Pueblo facility. Emissions of particulate matter
               from the [selected neutralization technology] may also pose a
               problem in regard to site-specific air quality standards . . . .

               Other potential environmental impacts of the non-incineration
               alternatives have been identified and evaluated by the ACWA


                                                 32
                program . . . [which] evaluated potential environmental impacts in
                the following topical areas: land use, infrastructure, waste
                management, air quality, noise, human health and safety, visual
                resources, geology and soils, water use and quality, biological
                resources, cultural resources, socioeconomics, environmental
                justice, agriculture, accidents, and cumulative effects. The ACWA
                analysis assumed a full-sized pilot-test facility comparable to the
                incineration facility that has already been constructed at Anniston.
                The ACWA study concluded that none of the alternative
                technologies, as evaluated for Anniston, would have a significant
                effect on the human environment.

AR Doc. 11 at 2–21 to 2-22 (citations omitted). As for comparing the overall environmental

impacts of incineration directly with non-incineration alternative technologies, the administrative

record shows:

                [o]nly two studies [one at Pueblo, Colorado in 2002, the other in
                Blue Grass, Kentucky in 2003] have conducted comparative
                evaluations of the environmental impacts from incineration and
                from the non-incineration alternative technologies . . . . These two
                studies concluded that the potential environmental impacts from
                one of the ACWA, non-incineration technologies would not be
                significantly different than the impacts from one of the Army’s
                incineration facilities.

AR Doc. 11 at 2-22. Following these comparisons, the June 2003 study concluded that:

                While the alternative technologies under consideration for [Blue
                Grass, Kentucky] would be applicable to the chemical weapons
                stored at [Anniston, Alabama] . . . the facilities proposed for
                construction . . . have not yet been tested at full-scale . . . . The
                non-incineration alternative processes . . . might also prove to be
                capable of destroying the [Anniston, Alabama] inventory.
                However, any of the alternative technology processes would be
                expected to require lengthy periods of systemization and prove-out
                before the actual destruction of chemical weapons could begin.
                Thus, at this time, there is insufficient information to conclude that
                non-incineration technologies would be superior to the Army’s
                incineration process at Anniston.



                                                     33
AR Doc. 11 at 2-22.

       In other words, the Army’s initial 1988 Final EIS rejected four proposed alternatives to

incineration based on environmental and safety concerns, concluding alternatives were either not

ready or not reliable. The 2003 Anniston REC concluded that the environmental consequences

of the proposed non-incineration technologies “have many similarities” to the impacts from

incineration and that none of the alternative technologies, if implemented, offered any positive

change or “significant effect on the human environment.” AR Doc. 11 at 2-21 to 2-22. This

REC, moreover, emphasizes the lengthy testing process still needed before any of the non-

incineration technologies could be implemented, concluding that there is not enough information

to deem any alternative technology as superior to incineration. AR Doc. 11 at 2-22.

       Furthermore, the chemical agents at the incineration sites are held mostly in weaponized

form, in rockets and mines, and in other delivery devices; the chemical agents at the non-

incineration sites, on the other hand, are generally held in drums and bulk containers which are

therefore much easier to dispose of since there is no “energetic” or other explosives involved.

See AR Doc. 11 at B–3 to B–5. For instance, two of the non-incineration sites, Aberdeen and

Newport, “store only bulk agent inside steel tanks, known as ‘ton containers,’ which do not

contain any explosive components.” AR Doc. 11 at B-3. While destruction of chemical agents

at these facilities can be accomplished by “[n]eutralization of agent HD with hot water followed

by biodegradation . . . [and] neutralization of agent VX with hot caustic (sodium hydroxide)

followed by post-treatment” such is not the case for the four Challenged Sites where rockets,

mines and other explosives present more difficult obstacles. AR Doc. 11 at B-3.



                                                34
       Plaintiffs assert that defendants violated NEPA by not taking a “hard look” at “new

information;” that the Army has made “no analyses based on current facts . . . describing, for

example, the impact of all proposed incinerator sites on the food chain, ecosystems, public health

or air quality.” Pls.’ Mem. 21-22. Plaintiffs, however, fail to support this claim of “significant

new information” with any factual evidence. Indeed, it is evident that the Army has taken a

“hard look” at these non-incineration technologies.

       As to plaintiffs’ concerns regarding destruction of agents containing mercury, defendant-

intervenors, the operators of the Tooele facility, have shown that the mercury issue is not

“significant” as that term requires an SEIS and that this issue has been extensively reviewed by

the Army. See Marsh, 490 U.S. at 374. First, the Army established a protocol to identify

high–mercury agents that must be destroyed with “modifications . . . to the facility to provide

mercury abatement,” all done with oversight by the EPA and by Utah’s state environmental

agencies. See EG&G’s Suppl. Mem. 4-6. The Army also conducted an environmental

assessment of its plan to control the mercury emissions by modifying the facility, and this

environmental assessment, following public comment, resulted in a draft Finding of No

Significant Impact (“FONSI”)12 on March 15, 2007 and a final FONSI on September 20, 2007.

EG&G’s Suppl. Mem. 8. The FONSI determined that “‘an environmental impact statement will

not be prepared’ because the proposed solutions to the mercury issue will result in no significant

environmental impacts.” EG&G’s Suppl. Mem. 8 (citation omitted).

       12
               The FONSI is “a document by a Federal Agency briefly presenting the reasons
why an action, not otherwise excluded (§ 1508.4), will not have a significant effect on the human
environment and for which an environmental impact statement therefore will not be prepared.”
40 C.F.R. § 1508.13.

                                                 35
       Next, regarding plaintiffs’ claims that there have been significant agent monitoring

problems experienced in the facilities, the administrative record confirms the effectiveness of the

monitoring systems being used. The Army monitors airborne chemical agents at low levels.

NRC, Monitoring at Chem. Agent Disposal Facilities (2005), AR Doc. D-86 (“AR Doc. D-86")

at 1. The monitoring systems employed to detect the presence of chemical agent, the Automatic

Continuous Air Monitoring System (“ACAMS”), the Miniature Chemical Agent Monitoring

System (“MINICAMS”) and the Depot Area Air Monitoring System (“DAAMS”), have been

independently reviewed by the NRC’s Committee on Monitoring at Chemical Agent Disposal

Facilities. See AR Doc. D-86. The NRC confirmed the reliability of ACAMS, MINICAMS, and

DAAMS “to provide sufficient airborne agent monitoring capability to afford adequate

protection to workers, the general public, and the environment,” and concluded that the

monitoring system supported by plaintiffs, the OP-FTIR spectrometry system “is not likely to be

effective because of the low sensitivity of this technique.” AR Doc. D-86 at 74-76. Plaintiffs

simply cannot demonstrate that the Army failed to analyze the effectiveness of the monitoring

systems or that a supplemental analysis is required to reassess the systems.

       Finally, plaintiffs fail to support their claim that new information regarding the removal

of the dunnage incinerator requires a supplemental analysis. Despite plaintiffs’ contentions, after

the issuance of Resource Conservation and Recovery Act (“RCRA”) permits for the incineration

facilities, the Army “continued to evaluate technologies and lessons learned to analyze other

methods besides the Dunnage Incinerator for disposing of secondary waste produced from

chemical agent storage and disposal activities.” Defs.’ Suppl. Br. 34 (citing Umatilla Chem.



                                                36
Agent Disposal Facility (UMDCF) Secondary Waste Best Available Tech. (BAT) Data Package

(Aug. 3, 2007), AR Doc. D-85 (“AR Doc. D-85") at 1). After determining that modifications

would be beneficial to treat secondary wastes, the Army requested and received approval for the

modification from each state’s environmental quality department pursuant to the RCRA

permitting process. Defs.’ Suppl. Mem. 34. The administrative record demonstrates that the

Army considered the impact of removing the dunnage incinerator, employed an improved

destruction system, and received independent verification and approval of its actions from each

state’s department of environmental quality. See Pine Bluff Chem. Agent Disposal Facility:

Review and Evaluation of Info. for Updating the 1997 Revised Final EIS (Jan. 2005), AR Doc.

D-8 (“AR Doc. D-8") at 2-3; Class 3 RCRA Permit Modification Sign-Off Sheet Issued by

Arkansas Dep’t of Envtl. Quality (Feb. 27, 2003), AR Doc. D-48 (“AR Doc. D-48"); Letter from

Dir. Utah Dep’t Envtl. Quality (Nov. 30, 2005), AR Doc. D-58 (“AR Doc. D-58") (regarding

physical removal of the dunnage incinerator); Mem. from U.S. Army Center for Health

Promotion and Preventive Medicine (Jan. 12, 2000), AR Doc. D-74 (“AR Doc. D-74")

(regarding submittal of Umatilla dunnage incinerator removal health impact evaluation); Class 2

Permit Modification Request (May 2002), AR Doc. D-75 (“AR Doc. D-75") (submitted to

Oregon Dept. Environmental Quality); Mem. from U.S. Army Chem. Materials Agency (Aug. 3,

2007), AR Doc. D-85 (“AR Doc. D-85") (regarding Umatilla Hazardous Waste Permit).

Accordingly, plaintiffs have failed to demonstrate that the removal of the dunnage incinerator

requires a SEIS.

       In sum, plaintiffs provide no evidence of “new information.” The court finds that the



                                               37
Army has provided a reasoned explanation for its conclusion that the information is insignificant.

See Sabine River, 951 F. 2d at 678.



       B.      Whether the Army’s Decision Not To Provide A Supplemental EIS was
               Arbitrary or Capricious

       The court next reviews the second requirement set by the APA that the Army’s decision

not to prepare a supplemental EIS was not “arbitrary or capricious.”

       When reviewing an agency’s decision to determine if that conclusion was arbitrary or

capricious, the scope of the court’s review is narrow. Johnson, 165 F.3d at 287. Although

review must be “searching and careful,” the court must not substitute its own judgment for that

of the agency. Id. Furthermore, considering the necessity of the Army’s chemical munitions

demolition program to promote public safety and national security,13 and "[r]esolving these

issues requires a high level of technical expertise and is properly left to the informed discretion

of the responsible federal agencies." Kleppe v. Sierra Club, 427 U.S. 390, 412 (1976); see also

Baltimore Gas & Elec. Co. v. Natural Res. Def. Council, Inc., 462 U.S. 87, 103 (1983) (“When

examining this kind of scientific determination . . . a reviewing court must generally be at its

most deferential.") (citations omitted).

       The court finds that defendants did not act arbitrarily or capriciously in deciding not to

provide a supplemental EIS. Since publishing the original Final EIS, the Army has evaluated



       13
                 See Defs.’ Mem. 4 (listing the significant hazards associated with continued
storage of the chemical weapons, including: sensitivity to catastrophic, natural events; the
potential of leakage due to the stockpiles’ aging and corrosion; and the threat the stockpile poses
for terrorist acts).

                                                 38
incineration and alternative technologies for, among other considerations, public safety,

environmental impact and feasibility. See AR Doc. 11 at B9–B10. To support this assertion

defendants provided a detailed history of the Army’s human health and environmental risk

assessments for the challenged incineration sites.

       First, the Army’s initial Final EIS, which outlined the entire chemical warfare agent

destruction program, concluded that no significant impacts would be expected from normal

disposal operations. See AR Doc. 2 at xiv to xv. The Army initially speculated that any

environmental impact would come from plant emissions, the transport of chemical agents to and

from the facilities and solid wastes generated from incineration; however, with these three

concerns in mind, the Army concluded that:

               None of these were found to result in an unmitigable impact at the
               individual sites, nor were the differences between sites found to be
               of overriding concern. Specifically, stack emissions of chemical
               agents would be controlled to levels at or below regulatory
               requirements. Upon exiting the stacks, these emissions would be
               reduced significantly (by dilution with ambient air) before
               reaching off-site locations . . . . Therefore, under normal
               conditions, no impact from transportation would be expected . . . .
               Disposal plant workers would be afforded maximum protection
               through various facility design features . . . . Thus, it is concluded
               that the environmental impacts of normal plant operations would
               be both minimal and mitigable and would not be significant among
               program alternatives.

AR Doc. 2 at xiv. Second, the Johnston Atoll testing facility OVTs revealed that detected

products “were similar to those observed during the burning of fuel alone,” that dioxan and furan

levels were “well below the U.S. standard,” and that detected levels for trace organics “were well

below levels of regulatory concern,” demonstrating that the baseline incineration program



                                                39
effectively disposes of chemical agent and munitions in a safe and environmentally protective

manner. Defs.’ Mem. 31 (quoting AR Doc. 43 at 10, 12, and 16). Third, the Army then issued

site-specific draft EISs and shortly thereafter published Final EISs for the four incineration sites

challenged by the plaintiffs. See supra Part IV.

       Finally, following the successful completion of the site-specific EISs for the four

Challenged Sites, the Army has further reviewed current data to see if there was any new and

significant information that might change the Army’s incineration course of action. Specifically,

the Army reassessed environmental threats at the Tooele, Utah and Anniston, Alabama facilities,

using RECs which incorporated the NRC’s findings drawn from the series of OVTs conducted

during 1990 to 1993. See supra Part IV. The OVTs performed on existing incineration

operations at Johnston Atoll and Tooele, Utah in 1996 revealed that “only extremely small

quantities of dioxins and furans were emitted,” and that the risk assessment for total cancer are

all “less than the EPA-established levels of concerns for the general public.” AR Doc. 43 at 58-

59. The Army concluded that any emissions resulting from incineration would not contribute

significantly to background dioxin levels, would be within EPA’s health risk assessment limits,

and would not pose a significant health risk to the public or workers. AR Doc 11 at 3-10 to 3-11.

       The Army completed four more RECs: three at Tooele, Utah in 1999, 2002 and 2003, and

one at the Anniston, Alabama facility in June 2003. These documents provided an extensive

review and confirmed that no alternative technologies exist to effectively dispose of chemical

agents in stockpiles, projectiles, mines and rockets. See AR Docs. 11, 39, 40, and 42. With

respect to new concerns about dioxins and furans, the Army concluded at Anniston that no



                                                 40
significant impacts would be expected from disposal plant emissions. See, e.g., AR Doc. 11 at 3-

36 to 3-37. These newer reports state that numerically computed risk values for carcinogenic

and non-carcinogenic risks were “well below” EPA levels of concern and thus unlikely to have

adverse impacts on human health and the environment:

               Concerns and claims about dioxin and furan emissions since the
               1991 EIS was published have triggered a review of the health
               effects of these compounds in this report. Dioxins and similar
               compounds are recognized as creating a broad spectrum of
               possible adverse effects on human health, but there is still
               disagreement as to the exact nature and extent of those effects, as
               well as the levels of exposure that pose a significant risk. For
               example, while animal studies point to toxicity and
               carcinogenicity, human studies are inconclusive. Nevertheless,
               some forms of dioxin have been labeled as known carcinogens. In
               addition to the uncertainty about the health effects of dioxin,
               several studies have reached inconclusive results about the relation
               between environmental and body burden measurements of dioxin
               exposures and the proximity to incinerators that emit dioxins. That
               is, no correlations have been found between exposure and distance
               or downwind direction from the incineration.

               Despite the scientific confusion about the toxicity of dioxin and/or
               their human health effects, the emissions of dioxins and furans
               measured at the Army’s [Johnston Atoll] and Tooele facilities were
               found to be extremely low, and the most toxic form of dioxin was
               not detected at all. The anticipated emissions of dioxins from the
               [Anniston facility] are conservatively estimated to result in less
               than a 0.2% increase in the daily dose of dioxins to the maximally
               exposed person. Actual doses are likely to be much less than this.
               Over the 7-year operational lifetime of the [Anniston facility], a
               0.2% increase would result in a change in the body burden of the
               maximally exposed person from 5.600 ng/kg to 5.605 ng/kg.
               Hence, the potential for impacts from emission of dioxins at the
               [Anniston facility] is minimal.

AR Doc. 11 at 7-1 to 7-2. These findings, published in June 2003, led the Army to conclude at

each reassessment stage that incineration does not pose a significant health risk to the public or


                                                41
workers and that the risks anticipated by new information did not rise to the level of significance

that requires a supplemental EIS.

           Moreover, regarding destruction of agents containing mercury, the Army conducted an

environmental assessment of its plan to control the mercury emissions by modifying the Tooele

facility. This environmental assessment, following public comment, resulted in a draft FONSI

on March 15, 2007 and a final FONSI on September 20, 2007. See EG&G’s Suppl. Mem. 8.

The FONSI determined that “an environmental impact statement will not be prepared” because

the proposed solutions to the mercury issue will result in no significant adverse environmental

impacts. Final Finding of No Significant Impact (Sept. 20, 2007), EG&G’s Suppl. Mem. at Ex.

A, p. 3.

           Thus, in light of the plaintiffs’ concern over the increase in dioxan levels and furans, and

the release of mercury, defendants have provided evidence that there is no significant threat to

human health or the surrounding environment. Although an agency should consider the public’s

concerns, provided the agency responds to legitimate concerns, it may rely upon its own experts

in making procedural decisions. See Johnson, 165 F.3d at 288 (“Agencies are entitled to rely on

the view of their own experts.”) (citation omitted). The Army concluded, based on its own

expertise as well as the opinion of outside experts, that:

                  [A]ny acceptable alternative process, or combination of processes,
                  must be capable of destroying both the chemical agents and the
                  munitions themselves, some of which contain explosive
                  components . . . . The NRC found no readily applicable alternative
                  technology to incineration of energetic components for munitions
                  configurations found in the chemical stockpile and no alternative
                  to high-temperature treatment for reliable decontamination of
                  metal parts. Therefore, the NRC recommended that energetic


                                                    42
               material be disposed of by incineration and that use of the current
               metal parts furnace or other high-temperature treatment is
               recommended for contaminated metal parts. In addition, the NRC
               found that there was no alternative technology available that has
               been adequately demonstrated to allow for replacement of the
               liquid incinerator . . . .

               [T]he proposed baseline incineration process remains the only
               technology currently available for destroying the inventory’s full
               range of toxic and explosive components while complying with the
               international disposal deadline establish by Chemical Weapons
               Convention. The Army continues to monitor developments in
               demilitarization technology. At the present time, no alternative
               technology is sufficiently mature in scale or in engineered
               integration to replace (in part or whole) or supplement the existing
               and demonstrated production-scale incineration facilities at
               [Tooele] to treat VX. The conclusion reached in the programmatic
               EIC (U.S. Army 1988) and incorporated into the [Tooele] EIS
               (U.S. Army 1989) is therefore corroborated: “the non-incineration
               technologies have not yet been demonstrated to be sufficiently
               mature in full scale operations to adequately treat the VX stored in
               the variety of assembled munitions . . . . Incineration remains the
               best technological choice for destroying the VX munitions.”

AR Doc. 39 at 3-5. This 2003 REC shows that while alternative technology may be available to

demilitarize the chemical agent alone, incineration has proven the only technology to effectively

destroy chemical weapons, munitions and rockets. In addition to the NRC review of incineration

destruction, independent expert assessment of incineration at the Johnston Atoll and Tooele are

well documented. See supra Part I.A.

       During its ten years of operation, and as recently as 2003, the Johnston Atoll facility has

demonstrated “that safe operation, environmental compliance, and adequate process performance

can be expected . . . and that incineration operations at [Johnston Atoll] have more than satisfied

all requirements for control of agent and toxic discharge concentrations . . . [and] the baseline



                                                 43
system has been demonstrated at [Johnston Atoll] as a safe and effective destruction process for

the chemical stockpile.” AR Doc. 11 at A–20. Despite having achieved successful results from

the initial OVT at Johnston Atoll, the Army has continued to test its incineration facilities, search

for alternative technologies, and consult agency and outside experts. During these reevaluations,

ACWA required the Army to identify alternatives to incineration; defendants examined four

alternative technologies as well as the impacts of no action. AR Doc. 11 at B-5 to B-12.

Following these tests, on June 25, 2003 the Army prepared an EIS for its ACWA program

(“ACWA EIS”) to examine the results and concluded that:

               the environmental impacts of constructing and operating a facility
               using each candidate technology would be about the same as those
               for constructing and operating an incineration facility. At some
               sites, there would be difference in impacts in areas such as utility
               requirements, water use, human health, and socioeconomics;
               however, there would be no significant impacts in any of these
               resource categories.

AR Doc. 11 at B-8. Because there is nothing that would lead to the conclusion that there would

be significantly better environmental impacts from alternative technology, the court finds the

Army’s decision to not prepare a supplemental EIS was neither arbitrary nor capricious.

               Given this history of safety reassessment, defendants’ actions cannot be said to

have been based on a “clear error of judgment.” See Overton Park, 401 U.S. at 416. Moreover,

considering the incineration program’s approval by the Secretary of Defense and compliance

with NEPA regulations, the Army’s decision not to prepare a supplemental EIS in light of the

proffered new information14 cannot be characterized as “so implausible” that such a decision

       14
               Defendants reject all of plaintiffs’ claims that there is new information that
                                                                                       (continued...)

                                                 44
could not be merely the product of agency expertise. Id.

       The United States Supreme Court has held that an “agency need not supplement an EIS

every time new information comes to light after the EIS is finalized.” Marsh, 490 U.S. at 373

(footnote omitted). Indeed, “[t]o require otherwise would render agency decision making

intractable, always awaiting updated information only to find the new information outdated by

the time a decision is made.” Id. (footnote omitted). The Court in Marsh held that reaching a

decision based on a “reasoned evaluation of the relevant information” was not arbitrary or

capricious. Id. at 385. Based on record evidence, the court finds that the Army conducted a

reasoned evaluation of the effectiveness and safety of the new technology. Therefore, the

Army’s decision not to prepare a supplemental EIS in light of the new available technology

cannot be considered arbitrary or capricious under the APA.



II.    Whether the Army Violated NEPA By Not Including The Four Challenged Sites in
       the Testing of Potential Alternative Technologies

       Having concluded that the defendants did not violate NEPA by deciding not to prepare a

supplemental EIS, the court next turns to the plaintiffs’ claim that defendants took new

information into consideration by “selecting non-incineration technologies for four of the eight

chemical warfare agent stockpile sites,” thus “constitut[ing] an admission by the [d]efendants

       14
         (...continued)
requires further examination in a supplemental EIS. Defendants point out the incongruities in
the plaintiffs’ arguments: from making claims unsupported by the administrative record to taking
comments out of context from NEPA documents, and referring to dated testing procedures to
conclude the Army failed to consider certain risks. See Defs.’ Reply Mem. 11-15. Defendants
also detail the results from the various stages of testing and reassessment to support their
conclusion that no new supplemental EIS was needed. See Defs.’ Reply Mem. 11-15.

                                                45
that alternatives to incineration are significant and available.” Pls.’ Mem. 19. Plaintiffs argue

that despite exploring alternative technologies at four of the eight stockpile locations, defendants

have given “little or no consideration [to the four challenged incineration sites: Alabama,

Arkansas, Oregon, and Utah] regarding the [potential] use of non-incineration technologies.”

Pls.’ Mem. 19. Plaintiffs contend that the record is “devoid of any reasoned explanation for

[d]efendants’ failure to address new information concerning alternatives and the impacts of

incineration on a programmatic level.” Pls.’ Mem. 23. Plaintiffs point to the effective use of

neutralization at the Aberdeen and Newport facilities as an example of effective alternate

technology. Pls.’ Suppl. Mem. 20.

       In addition, plaintiffs argue that the Army’s use of RECs to update critical new

information was “merely a vehicle to avoid the programmatic implications of the significant

developments concerning technologies and human health and environmental impacts.” Pls.’

Mem. 20. Plaintiffs maintain that by using RECs, rather than preparing a supplemental EIS,

defendants violated NEPA by “segmenting or piecemealing” the risks posed by the combined

national effort to dispose of stockpiled chemical warfare agents. Pls.’ Mem. 20. Such

segmentation of the national program to destroy stockpiled chemical warfare agents and

munitions, the plaintiffs claim, may artificially minimize the harmful effects of the incineration

program.15

       Defendants explain that the Army eliminated the Oregon and Utah sites from



       15
              Plaintiffs posit that “[f]or example, each incinerator may be deemed to have
minimal dioxin emissions” but that combined the “cumulative impact of incinerator emissions . .
. may be judged unacceptable.” Pls.’ Mem. 20- 21.

                                                 46
consideration in the ACWA program because the two sites would not serve the intended purpose

and goal of the program: to test alternative destruction technologies that could be used for

destroying assembled chemical munitions and to assess the application of any potential

technology to the eight stockpile sites. See Defs.’ Mem. 12. This review, mandated by Public

Law 104-208, led the Army to conclude in its ACWA EIS that the earliest date for pilot tests

would be January 2006. AR Doc. 54 at 2-3 (stating that PL 104-208 requires ACWA EISs to

review alternative technology that has been “‘certified’ with regard to cost, safety, environment

and schedule”). Thus, the Army excluded the Oregon and Utah sites because most, if not all, of

the assembled chemical weapons at these two locations would have been destroyed before this

anticipated starting date for pilot testing; moreover, the Army excluded the Aberdeen, Maryland

and Newport, Indiana sites because there were no assembled chemical weapons at these two

locations:

               Potential installations that could be used for pilot testing ACW
               destruction systems must have stockpiles with sufficient ACWs
               available for testing. An evaluation of the 1999 stockpiles and
               destruction schedules identified four reasonable alternative
               installations: [the four non-incineration sites: Anniston, Pine Bluff,
               Blue Grass and Pueblo]. Other installations were judged not to be
               reasonable for the following reasons: Chemical stockpiles at
               Aberdeen Proving Ground in Maryland and Newport Chemical
               Depot in Indiana were eliminated from further consideration in this
               EIS because there are ACWs at these locations. Johnston Atoll in
               the Pacific Ocean was eliminated from further consideration in this
               EIS because all chemical weapons at the installation were
               destroyed in early 2001. [Tooele, Utah and Umatilla, Oregon] were
               elminated from further consideration in this EIS because it is
               unlikely that an ACWA pilot facility could begin testing before the
               stockpiles at these installations have been destroyed by ongoing
               operations. The earliest date for ACWA pilot tests to begin startup
               and system checks is January 2006.


                                                47
AR Doc. 54 at 2-3 to 2-4.

       The court finds persuasive defendants’ decision to not test alternative technologies at the

four incineration sites because no practical or feasible alternatives existed that were ready for

immediate implementation. See AR Doc. 54 at 2-3. As quoted above, defendants explained that

the Army excluded the Oregon and Utah sites because most, if not all, of the assembled chemical

weapons at these two locations would have been destroyed before this anticipated starting date

for pilot testing. AR Doc. 54 at 2–3 (“[I]t is unlikely that an ACWA pilot facility could begin

testing before the stockpiles at these installations have been destroyed by ongoing operations.”).

Moreover, the Army excluded the Aberdeen, Maryland and Newport, Indiana sites because there

were no assembled chemical weapons at these locations. AR Doc. 54 at 2-3 to 2-4.

       The court does not view the defendants’ use of RECs as a strategy to segment the larger

environmental picture into divided, smaller sections in order to downplay the severity of the

government’s plan. Rather, the court finds persuasive the Army’s explanation that its decision to

test certain potential alternatives at only four of the eight sites and then prepare site-specific EISs

that elaborate on the original Final EIS is consistent with the CEQ-preferred method of

“tiering.”16 By performing tests only at the facilities ripe for alternative technologies, the

       16
               Agencies are encouraged to tier their environmental impact
               statements to eliminate repetitive discussions of the same issues
               and to focus on the actual issues ripe for decision at each level of
               environmental review. Whenever a broad environmental impact
               statement has been prepared (such as a program or policy
               statement) and a subsequent statement or environmental
               assessment is then prepared on an action included within the entire
               program or policy (such as a site specific action) the subsequent
               statement or environmental assessment need only summarize the
                                                                                        (continued...)

                                                  48
Army’s actions are in line with the CEQ’s regulations, stating that “[a]gencies are encouraged to

tier their environmental impact statements to eliminate repetitive discussions of the same issues

and to focus on the actual issues ripe for decision at each level of environmental review.” 40

C.F.R. § 1502.20 (internal citation omitted). The court finds persuasive the defendants’ reliance

on tiering as a “convenient mechanism that allows an agency to avoid redundant analysis” and

agrees that “the Army spent extensive time, effort, and resources to achieve full compliance with

the requirements of NEPA by preparing both a programmatic EIS for the entire [chemical

weapons destruction] project and then preparing site-specific EISs for each disposal facility that

incorporated the analysis included in the programmatic EIS.” Defs.’ Reply Mem.16. The

defendants’ use of a Final EIS followed by site-specific EISs adequately and appropriately

responded to the risks posed by the proposed plan to destroy the nation’s chemical weapons

stockpile.

       As discussed previously, courts review agency decisions under a deferential standard as

determined by the APA; such deference is particularly warranted in matters of technical and

scientific expertise. While the court holds the Army to a “searching and careful review,” it

cannot substitute its own judgment for that of an agency specifically assigned to oversee



(...continued)
                 issues discussed in the broader statement and incorporate
                 discussions from the broader statement by reference and shall
                 concentrate on the issues specific to the subsequent action. The
                 subsequent document shall state where the earlier document is
                 available. Tiering may also be appropriate for different stages of
                 actions.

40 C.F.R. § 1502.20 (internal citations omitted).

                                                  49
technical questions warranting the utmost public health, environmental and national security

concerns, as in the case of the destruction of chemical warfare agents. Johnson, 165 F. 3d at

287; see also Baltimore Gas & Elec., 462 U.S. at 103. Simply put, defendants’ decision to

proceed with incineration at the four Challenged Sites is supported by the agency’s own studies,

NEPA documents and the NRC’s conclusions that incineration technology was the only option

available to “safely and effectively” dispose of the large size of the chemical munitions stockpile

at these locations. AR Doc. 11 at 7-4 to 7-6. The court moreover agrees with defendants’

assertion that “[t]he law does not require an agency to analyze or select speculative alternatives.”

Defs.’ Mem. 26 (citing Izaak Walton League of America v. Marsh, 655 F.2d 346, 372, 374 (D.C.

Cir. 1981), cert. denied, 454 U.S. 1092 (1981)) . Such an assertion is particularly true when

alternative technology testing would result in a “waste of agency resources . . . incapable of

either fully solving the problem at hand or fulfilling the mandate of Congress,” as it would here.

Izaak Walton League, 655 F.2d at 374 (quotation and citation omitted).

       The court takes note of the decisions of the Utah District Court and the Tenth Circuit,

which are based on a nearly identical set of facts. In Chem. Weapons Working Group, Inc. v.

U.S. Dep’t of the Army, 935 F. Supp 1206 (D. Utah), aff’d,111 F.3d 1485 (10th Cir. 1997)

(“CWWG I”), the Court denied a request by the plaintiffs, many of whom are plaintiffs here, to

enjoin the Army from testing incineration technology at the Tooele, Utah facility, finding that

the asserted risks of harm due to dioxin exposure were too speculative to qualify as irreparable

harm. 935 F. Supp at 1215. It is worth noting that the district court found that the risk of

continued storage of chemical weapons was greater than the risk posed by incineration. Id. at



                                                50
1216.

        The Utah District Court in CWWG I emphasized that “the risks resulting from continued

storage are one-hundred times greater than the risks resulting from disposal operations.” Id. In

this case, the risks from storing the chemical agent munitions at the Utah facility have

diminished over time as the site has successfully destroyed the amount and type of stored

munitions; nevertheless, as EG&G notes, “the munitions that have not yet been destroyed still

pose a substantial risk to the public and environment which can best be reduced and eventually

eliminated by [the incineration sites’] continued operations.” EG&G Mem. 9-10. In light of the

agency’s reasoned explanation in excluding the four incineration sites from alternative

technology testing, and the findings of the Utah District and Tenth Circuit Courts, the court finds

that the Army acted reasonably in excluding the four sites from the ACWA program.




                                                51
                                        CONCLUSION

       Based on the foregoing, the court hereby denies plaintiffs’ motion for summary judgment

and grants defendants’ and defendant-intervenor’s motions for summary judgment. Judgment

shall be entered accordingly.


Date: August 19, 2009

                                                     /s/ Richard K.Eaton
                                                    RICHARD K. EATON
                                                    United States District Judge17




       17
                Richard K. Eaton, a Judge of the United States Court of International Trade,
sitting by designation.

                                               52